978 So.2d 870 (2008)
Joseph KICKLIGHTER, Appellant,
v.
CITY OF JACKSONVILLE, Appellee.
No. 1D07-1890.
District Court of Appeal of Florida, First District.
April 10, 2008.
James H. Daniel and John J. Schickel of Coker, Schickel, Sorenson & Daniel, P.A., Jacksonville, for Appellant.
Richard Mullaney, General Counsel, and Michael J. Arington and Wendy L. Steiner, Assistant General Counsels, Jacksonville, for Appellee.
PER CURIAM.
The record does not contain competent substantial evidence to support the Judge of Compensation Claims' (JCC) finding that claimant, Joseph Kicklighter, was able to engage in at least sedentary employment within a 50-mile radius of his residence. The JCC's determination that claimant was not entitled to permanent total disability (PTD) benefits was based on this finding. Accordingly, we reverse that portion of the final compensation order denying claimant PTD benefits and remand with directions for the trial court to enter a new final order awarding claimant PTD benefits pursuant to section 440.15(1)(b), Florida Statutes (2004).
WOLF, KAHN, and VAN NORTWICK, JJ., concur.